Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on January 16, 2019.  Claim 1 is pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leone et al. US 2007/0205029 A1.
claim 1, Leone teaches an exhaust gas purification system for a hybrid vehicle which has, as sources of power, an internal combustion engine performing lean burn operation and an electric motor, and which includes: 
a generator for generating electricity by power outputted from said internal combustion engine; (Leone, see at least ¶ [0023] which states “The generator motor 30 also mechanically links to a generator brake 34 and is electrically linked to a battery 36.”)  
a battery that is charged by electric power generated by said generator, and supplies the electric power to said electric motor; (Leone, see at least ¶ [0023] which states “The generator motor 30 also mechanically links to a generator brake 34 and is electrically linked to a battery 36. A traction motor 38 is shown mechanically coupled to the ring gear 32 of the planetary gear set 20 via a second gear set 40 and is electrically linked to the battery 36.”)  and 
a control unit that configured to control an operating state of said internal combustion engine and a driving state of said electric motor; (Leone, see at least ¶ [0026] which states “A vehicle system controller (VSC) 46 controls many components in this HEV configuration by communicating with each component's controller. An engine control unit (ECU) 48 connects to the engine 24 via a hardwire interface (see further details in FIG. 2). In one example, the ECU 48 and VSC 46 can be placed in the same unit, but are actually separate controllers. Alternatively, they may be the same controller, or placed in separate units. The VSC 46 communicates with the ECU 48, as well as a battery control unit (BCU) 45 and a transaxle management unit (TMU) 49 through a communication network such as a controller area network (CAN) 33. The BCU 45 connects to the battery 36 via a hardwire interface. The TMU 49 controls the generator motor 30 and the traction motor 38 via a hardwire interface. The control units 46, 48, 45 and 49, and controller area network 33 can include one or more microprocessors, computers, or central processing units; one or more computer readable storage devices; one or more 
an NOx storage reduction catalyst that is arranged in an exhaust passage of said internal combustion engine; (Leone, see at least ¶ [0032] which states “FIG. 2 shows engine 24 configured with an aftertreatment system comprising a catalytic converter 70 and a lean NOx trap 72. In this particular example, temperature Tcat1 of catalytic converter 70 is measured by temperature sensor 77 and temperature Tcat2 of lean NOx trap 72 is measured by temperature sensor 75. Further, gas sensor 73 is shown arranged in exhaust passage 47 downstream of lean NOx trap 72, wherein gas sensor 73 can be configured to measure the concentration of NOx and/or O2 in the exhaust gas.” and Fig. 2)  
wherein said control unit carries out NOx reduction processing to reduce NOx stored in said NOx storage reduction catalyst by supplying fuel as a reducing agent to said NOx storage reduction catalyst when a predetermined NOx reduction execution condition is satisfied; (Leone, see at least ¶ [0032] which states “FIG. 2 shows engine 24 configured with an aftertreatment system comprising a catalytic converter 70 and a lean NOx trap 72. In this particular example, temperature Tcat1 of catalytic converter 70 is measured by temperature sensor 77 and temperature Tcat2 of lean NOx trap 72 is measured by temperature sensor 75. Further, gas sensor 73 is shown arranged in exhaust passage 47 downstream of lean NOx trap 72, wherein gas sensor 73 can be configured to measure the concentration of NOx and/or O2 in the exhaust gas. Lean NOx trap 72 may include a three-way catalyst that is configured to adsorb NOx when engine 24 is operating lean of stoichiometry. The adsorbed NOx can be subsequently reacted with HC and CO and catalyzed when controller 48 causes engine 24 to operate in either a rich homogeneous mode or a near stoichiometric homogeneous mode. Such operation can occur during a NOx purge cycle when it is desired to purge stored NOx from the lean NOx trap, or during a vapor purge cycle to recover fuel vapors from fuel tank 160 and fuel vapor storage canister 164 via purge control valve 168, or during operating modes requiring more engine power, or and 
said control unit obtains a state of charge of said battery; (Leone, see at least ¶ [0069] which states “the routine takes into account the periodic purging of the lean NOx trap and the state of charge (SOC) of the energy storage device.” and Fig. 9 )
wherein said control unit controls said generator to generate electricity by controlling the operating state of said internal combustion engine so that the state of charge of said battery is maintained within a predetermined target SOC range; (Leone, see at least ¶ [0069] which states “As described below, the routine shown in FIG. 9 uses three SOC levels for determining a variety of operations; however a different number of levels may be used. For example, SOC_1 represents the minimum SOC for keeping the engine off or deactivated. As described herein, an engine that is off may include deactivation of all of the engine cylinders and the engine crank shaft may be stopped from rotating. As described above with reference to FIG. 1B, the engine may rotate to a suitable position to facilitate restarting of the engine prior to shutting off. On the other hand, an engine that is deactivated may include the deactivation of all of the engine cylinders (for at least one cycle); however, the engine may continue to rotate. Further, SOC_2 represents the minimum SOC for using the traction motor to facilitate transitions between combustion modes and/or cylinder activation/deactivation configurations, and SOC_3 represents the minimum SOC to turn the engine off or deactivate the engine.” and Fig. 9 )
said control unit performs predetermined power source control, in which an engine rotation speed of said internal combustion engine is made to decrease, or an operation of said internal combustion engine is made to stop, and said electric motor is controlled so as to compensate for required torque, in accompany with the execution of said NOx reduction processing; (Leone, see at least ¶ [0069] which states “As described below, the routine shown in FIG. 9 uses three SOC levels for and 
further, during a period of execution of said predetermined power source control, said control unit changes a lower limit value of said predetermined target SOC range to a value smaller than at times other than the period of execution of said predetermined power source control. (Leone, see at least ¶ [0071] which states “If SI mode is performed, the routine compares the wheel output to the traction motor maximum output and compares the SOC of the energy storage device to a third state of charge criteria (SOC_3) as shown in 916. Note, in this example SOC_3 represents the minimum SOC to turn the engine off. If these conditions are met, the engine is turned off. Alternatively, if the conditions of 916 are not met, then the routine compares the wheel output to the upper HCCI threshold, checks the lean NOx trap capacity to make sure that a purge is not necessary, and compares the SOC of the energy storage device to a second state of charge criteria (SOC_2), as shown in 918. If the conditions of 918 are not met, the engine may continue operating in SI mode (914). Alternatively, if the conditions of 918 are met, the engine may transition to HCCI mode (920) and operate in HCCI mode (922).” and Fig. 9)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668